Exhibit 10.3A [mbfi10q_093008.htm]
 
 
MB Financial Bank, N.A.
 
Change in Control Severance Agreement
 
This Severance Agreement, (the “Agreement”) is entered into as of September 1,
2008 (the “Effective Date”), by and between MB Financial Bank, N.A., a national
banking association (the “Company”) and Burton J. Field  (the “Executive”);
 
Witnesseth That:
 
       Whereas, the Executive is employed by the Company, and the Company
desires to provide protection to Executive in connection with any change in
control of the Company.
 
Now, Therefore, it is hereby agreed by and between the parties, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, as follows:
 
Article I.                      Establishment and Purpose
 
1.1           Term of the Agreement.  Unless expired earlier as provided in
Section 1.3 or terminated by the Company pursuant to Section 2.4, this Agreement
will commence on the Effective Date and remain in effect for an initial term of
three years which will be automatically extended for one year on each
anniversary of the Effective Date. In addition, if a Change in Control occurs
while this Agreement is effective, this Agreement will remain irrevocably in
effect for the greater of twenty-four months from the date of the Change in
Control or until all benefits have been paid to the Executive hereunder, and
will then expire.
 
1.2           Purpose of the Agreement.  The purpose of this Agreement is to
advance the interests of the Company by providing the Executive with an
assurance of equitable treatment, in terms of compensation and economic
security, in the event of an acquisition or other Change in Control of the
Company.  An assurance of equitable treatment will enable the Executive to
maintain productivity and focus during a period of significant uncertainty that
is inherent in an acquisition or other Change in Control.  Further, the Company
believes that agreements of this kind will aid it in attracting and retaining
the highly qualified, high-performing professionals who are essential to its
success.
 
1.3           Contractual Right to Benefits.  This Agreement establishes and
vests in the Executive a contractual right to the benefits to which he or she is
entitled hereunder, enforceable by the Executive against the Company.  However,
nothing in this Agreement will require or be deemed to require the Company to
segregate, earmark, or otherwise set aside any funds or other assets to provide
for any payments to be made under it.
 
Subject to Section 3.2, the Company will retain the right to terminate the
Executive’s employment at any time prior to a Change in Control of the
Company.  If the Executive’s employment is terminated prior to a Change in
Control of the Company, this Agreement will no longer be applicable to the
Executive, and any and all rights and obligations of the Company and the
Executive under this Agreement will cease.  Notwithstanding the foregoing, if
the effective date of a Change in Control occurs within six months following the
effective date of an involuntary termination without Just Cause, the Executive's
termination may be deemed to be a Qualifying Termination pursuant to Section 3.2
of this Agreement as of the date of the Change in Control.
 
Article II.                     Definitions and Construction
 
2.1           Definitions.  Whenever used in the Agreement, the following terms
have the meanings set forth below and, when the meaning is intended, the initial
letter of the word is capitalized.
 
 
(a)
“Average Annual Bonus” means the Executive’s actual average annual bonus earned
over the two complete fiscal years prior to the Effective Date of Termination,
or, if shorter, over the Executive’s entire period of employment.  However, if
the Executive’s period of employment is less than one year, the average bonus
will be considered zero.

 
 
(b)
“Base Salary” means the average annual salary received by the Executive during
the 24-month period immediately preceding the Effective Date of Termination.

 

--------------------------------------------------------------------------------


 
 
(c)
“Beneficial Owner” has the meaning ascribed to that term in Rule 13d-3 of the
General Rules and Regulations under the Exchange Act, namely, any person, who
directly or indirectly, through any contract, arrangement, understanding or
otherwise, has or shares voting power, which includes the power to vote or
direct the voting of securities, and/or investment power, which includes the
power to dispose of, or direct the disposition of, a security.

 
 
(d)
“Beneficiary” means the persons or entities designated or deemed designated by
the  Executive pursuant to Section 8.2 herein.

 
 
(e)
“Board” means the Board of Directors of the Company.

 
 (f)          The term “Change in Control” means (1) any Person is or becomes
the Beneficial Owner directly or indirectly of securities of the Parent or the
Company representing 35% or more of the combined voting power of the Parent’s or
the Company’s outstanding securities entitled to vote generally in the election
of directors; (2) individuals who were members of the Parent Board on the
Effective Date (the “Incumbent Parent Board”) cease for any reason to constitute
at least a majority thereof, provided that any person becoming a member of the
Parent Board subsequent to the Effective Date (a) whose appointment as a
director by the Parent Board was approved by a vote of at least three-quarters
of the directors comprising the Incumbent Parent Board, or (b) whose nomination
for election as a member of the Parent Board by the Corporation’s stockholders
was approved by the Incumbent Parent Board or recommended by the nominating
committee serving under the Incumbent Parent Board, shall be considered a member
of the Incumbent Parent Board; (3) consummation of a plan of reorganization,
merger or consolidation involving the Parent or the Company or the securities of
either, other than (a) in the case of the Parent, a transaction at the
completion of which the stockholders of the Parent immediately preceding
completion of the transaction hold more than 60% of the outstanding securities
of the resulting entity entitled to vote generally in the election of its
directors or (b) in the case of the Company, a transaction at the completion of
which the Parent holds more than 50% of the outstanding securities of the
resulting institution entitled to vote generally in the election of its
directors; (4) consummation of a sale or other disposition to an unaffiliated
third party or parties of all or substantially all of the assets of the Parent
or the Company or approval by the stockholders of the Parent or the Company of a
plan of complete liquidation or dissolution of the Parent or the Company;
provided that for purposes of clause (1), the term “Person” shall not include
the Parent, any Executive benefit plan of the Parent or the Company, or any
corporation or other entity owned directly or indirectly by the stockholders of
the Parent in substantially the same proportions as their ownership of stock of
the Parent.  Each event comprising a “Change in Control” is intended to
constitute a “change in ownership or effective control,” or a “change in the
ownership of a substantial portion of the assets,” of the Parent or the Company
as such terms are defined for purposes of Section 409A of the Code and “Change
in Control” as used herein shall be interpreted consistently therewith.
 
 
(g)
“Code” means the Internal Revenue Code of 1986, as amended.

 
 
(h)
“Company” means MB Financial Bank, N.A., a national banking association, or any
successor thereto that adopts the Agreement, as provided in Section 8.1 herein.

 
 
(i)
“Compensation Committee” means the Compensation Committee of the Board of
Directors of the Parent Company.

 
 
(j)
“Director” means a member of the Board or of the Parent Board, as the case may
be.

 
 
(k)
“Disability” means a physical or mental condition that would entitle the
Executive to benefits under the Company’s long-term disability plan, or if the
Company maintains no such plan, then under the federal Social Security laws.

 
 
(l)
“Effective Date of Termination” means the date on which a Qualifying Termination
occurs which triggers Severance Benefits hereunder.

 
 
(m)
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor to it.

 
 
(n)
“Expiration Date” means the date the Agreement expires, as provided in Section
1.1 herein.

 
- 2 -

--------------------------------------------------------------------------------


 
 
(o)
“Good Reason” means (i) the occurrence of a ten percent or greater reduction in
the aggregate value of the Executive’s annual Base Salary, bonus opportunity,
and benefits excluding profit sharing; (ii) the assignment to the Executive of
any duties inconsistent with, and commonly (in the banking industry) considered
beneath, the Executive’s position, or a change in the Executive’s status,
offices, titles and reporting relationships, authority, duties or
responsibilities, or any other action by the Company, in each case if the
assignment, change or action results in a significant diminution in the
Executive’s position, authority, duties or responsibility; or (iii) a required
relocation of the Executive to a location more than fifty miles from the
Executive’s then existing job location to which the Executive does not consent
to in writing.  In determining whether an assignment, change or action described
in clause (ii) above constitutes Good Reason, due consideration will be given to
the size of the organization and other facts and circumstances surrounding the
Executive’s situation before and after the assignment, change or action.  For
example, if the Executive is moved to a position that carries a title generally
considered to be of a lower degree, but he or she is working in a larger
division or company than before the change, has more Executives reporting to him
or her, or has authority for projects controlling more dollars, or if other
circumstances exist that suggest the Executive’s new position is not a demotion,
then Good Reason will not exist for the Executive to terminate his or her
employment.

 

 
(p)
“Just Cause” means a termination of the Executive’s employment by the Company,
for which no Severance Benefits are payable, as provided in Article IV.

 
 
(q)
“Parent” means MB Financial, Inc., a Maryland corporation, or any direct parent
of a successor of the Company that adopts the Agreement as provided in Section
8.1.

 
 
(r)
“Parent Board” means the Board of Directors of the Parent.

 
 
(s)
“Person” means a natural person, company, or government, or a political
subdivision, agency, or instrumentality of a government, including a “group” as
defined in Section 13(d) of the Exchange Act.  When two or more persons act as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring the securities of the Company, they will be deemed a Person for
purposes of the Agreement.  “Person” will be construed in the same manner as
under Section 3(a)(9) of the Exchange Act, and “group” will be construed in the
same manner as under Section 13(d) of the Exchange Act.

 
 
(t)
“Qualifying Termination” means any of the events described in Section 3.2, the
occurrence of which triggers the payment of Severance Benefits.

 
 
(u)
“Severance Benefit” means the payment of severance compensation as provided in
Article III.

 
2.2           Gender and Number.  Except where otherwise indicated by the
context, any masculine term used herein also includes the feminine, the plural
includes the singular, and the singular includes the plural.
 
2.3           Severability.  If any provision of this Agreement is held to be
illegal or invalid for any reason, the illegality or invalidity will not affect
the remaining parts of this Agreement, and this Agreement will be construed and
enforced as if the illegal or invalid provision had not been included.
 
2.4           Amendment or Termination.  The provisions of this Agreement may be
amended by written agreement between the Company and the Executive, with any
material amendment approved by the Compensation Committee or the Board.  Subject
to the final sentence of Section 1.1, the Company may terminate this Agreement
by written resolution of the Compensation Committee or the Board, effective as
of a date at least twelve months following the date the Company gives written
notice to the Executive of its intent to terminate the Agreement.
 
2.5           Applicable Law.  To the extent not preempted by the laws of the
United States, the laws of the State of Illinois, without regard to its conflict
of laws provisions, will be the controlling law in all matters relating to this
Agreement.
 
Article III.                    Severance Benefits
 
3.1           Right to Severance Benefits.  Subject to the provisions hereof,
the Executive will be entitled to receive from the Company Severance Benefits as
described in Section 3.3 if there has been a Change in Control of the Company
and if any of the events designated within Section 3.2 occur.  The Executive
will not be entitled to receive Severance Benefits if his or her employment with
the Company ends due to death, disability, voluntary retirement, a voluntary
termination by the Executive without Good Reason, or due to an involuntary
termination by the Company for Just Cause.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
3.2           Qualifying Terminations.  The occurrence of any one of the
following events within twenty-four calendar months after a Change in Control of
the Company will trigger the payment of Severance Benefits under this Agreement:
 
(a)           an involuntary termination of the Executive’s employment without
Just Cause;
 
 
(b)
a voluntary termination of the Executive’s employment with the Company, for Good
Reason;

 
 
(c)
the failure or refusal of a successor company (including, but not limited to, an
individual, corporation, association, or partnership) to assume the Company’s
obligations under this Agreement, as required by Section 8.1; and

 
 
(d)
a breach by the Company or any successor company of any of the provisions of
this Agreement.

 
In addition, an involuntary termination without Just Cause will trigger the
payment of Severance Benefits under this Agreement if the Executive’s employment
is terminated by the Company without Just Cause within six months prior to a
Change in Control that actually occurs during the term of this Agreement and
either (i) the termination was at the request or direction of a Person who has
entered into an agreement with the Company the consummation of which would
constitute a Change in Control, or (ii) the Executive reasonably demonstrates
that the termination is otherwise in connection with or in anticipation of the
Change in Control.
 
3.3           Description of Severance Benefits.  If the Executive becomes
entitled to receive Severance Benefits, as provided in Sections 3.1 and 3.2, the
Company will pay to the Executive and provide him or her with the following:
 
 
(a)
an amount equal to the Executive’s annual Base Salary multiplied by two;

 
 
(b)
an amount equal to the Executive’s Average Annual Bonus multiplied by two;

 
 
(c)
immediate vesting of the Executive's benefits, if any, under any and all
non-qualified retirement plans of the Company (or its affiliates) in which the
Executive participates; and

 
 
(d)
continuation of the welfare benefits of medical, dental or other health
coverage, long-term disability, and group term life insurance at the same
premium cost to the Executive and at the same coverage level as in effect as of
the Executive’s Effective Date of Termination until the second anniversary of
the Effective Date of Termination, without regard to the federal income tax
consequences of that continuation.

 
         The treatment of any options held by the Executive will be subject to
the terms of the plan or plans under which they were granted.  Benefits under
subsection 3.3(d) will be discontinued prior to the end of the second
anniversary of the Effective Date of Termination if the Executive receives
substantially similar benefits in the aggregate from a subsequent employer, as
determined by the Compensation Committee.  Continued medical, dental or other
health benefits under subsection 3.3(d) will count toward any COBRA continuation
coverage period that may apply to the Executive.
 
Article IV.                    Just Cause or Retirement
 
4.1           Just Cause.  Nothing in this Agreement will be construed to
prevent the Company from terminating the Executive’s employment for Just
Cause.  If the Company does so, no Severance Benefits will be payable to the
Executive under this Agreement.
 
Just Cause will be defined to include, but will not be limited to, willful,
malicious conduct by the Executive that is prejudicial to the best interests of
the Company, including theft, embezzlement, the conviction of a criminal act,
disclosure of trade secrets, a gross dereliction of duty, or other grave
misconduct on the part of the Executive that is injurious to the Company.
 
4.2           Retirement.  If the Executive’s employment with the Company ends
due to voluntary retirement, the Executive: (i) will not be entitled to receive
Severance Benefits under this Agreement; and (ii) will not be eligible to
participate in a Company-sponsored severance plan or arrangement at any time
following his or her retirement.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Article V.                     Form and Timing of Severance Benefits
 
5.1           Form and Timing of Severance Benefits.  The Severance Benefits
described in Sections 3.3(a) and (b) will be paid in cash to the Executive in a
single lump sum as soon as practicable following the Effective Date of
Termination, but in no event more than thirty days after the Effective Date of
Termination.  The vesting of benefits under Section 3.3(c) shall occur on the
Effective Date of Termination.
 
The Severance Benefits described in subsection 3.3(d) will be provided by the
Company to the Executive immediately upon the Effective Date of Termination and
will continue to be provided until the second anniversary of the Effective Date
of Termination.  However, the Severance Benefits described in subsection 3.3(d)
will be discontinued prior to the end of the two-year period immediately upon
the Executive's receiving similar benefits from a subsequent employer, as
determined by the Compensation Committee.
 
5.2          Withholding of Taxes.  The Company will withhold from any amounts
payable under this Agreement all Federal, state, city, or other taxes that are
legally required.
 
Article VI.                    Tax Gross Up Agreement
 
6.1           Tax Gross Up Agreement.  Contemporaneously with entering into this
Agreement, the Executive and Parent have entered into a Tax Gross-Up Agreement
to make the Executive whole in certain circumstances described therein from the
excise tax, if any, imposed under Section 280(G) of the Code.
 
Article VII.                  Other Rights and Benefits Not Affected
 
7.1           Other Benefits.  Except as provided in this Section below, neither
the provisions of this Agreement nor the Severance Benefits provided for
hereunder will reduce any amounts otherwise payable, or in any way diminish the
Executive’s rights as an Executive of the Company, whether existing now or
hereafter, under any benefit, incentive, retirement, stock option, stock bonus,
stock purchase plan, or any employment agreement, or other Agreement or
arrangement.  Notwithstanding the foregoing, if the Executive is also a covered
Executive under a severance plan of the Company or one of its affiliates, the
Executive will be entitled to receive the Severance Benefits provided under this
Agreement in lieu of any severance pay or other benefits provided under that
severance plan.  Benefits provided under this Agreement will not increase any
amounts otherwise payable under any other arrangement, if that other arrangement
does not provide that severance benefits will be taken into account in
determining benefits.
 
7.2           Employment Status.  This Agreement does not constitute a contract
of employment or impose on the Executive or the Company any obligation to retain
the Executive as an Executive, to change the status of the Executive’s
employment, or to change the Company’s policies regarding termination of
employment.
 
Article VIII.                 Successors
 
8.1           Successors.  The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of the business and/or assets of the Company or of any
division or subsidiary thereof to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  Failure of the
Company to obtain such an assumption and agreement prior to the effectiveness of
any such succession will be a breach of this Agreement and will entitle the
Executive to compensation from the Company in the same amount and on the same
terms as he or she would be entitled hereunder if terminated voluntarily for
Good Reason, except that, for the purposes of implementing the foregoing, the
date on which any succession becomes effective will be deemed the Effective Date
of Termination.
 
This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees.  If the Executive dies
while any amount would still be payable to him or her hereunder had he or she
continued to live, any such amount, unless otherwise provided herein, will be
paid in accordance with the terms of this Agreement, to the Executive’s devisee,
legatee, or other designee, or if there is no such designee, to the Executive’s
estate.
 
8.2           Beneficiaries.  The Executive’s beneficiary under the qualified
defined contribution plan of the Company or an affiliate in which the Executive
participates will be his or her Beneficiary under this Agreement, unless the
Executive otherwise designates a Beneficiary in the form of a signed writing
acceptable to the Compensation Committee.  The Executive may make or change such
a designation at any time.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
Article IX.                    Administration
 
9.1          Administration.  This Agreement will be administered by the
Compensation Committee.  In that capacity, the Compensation Committee, to the
extent not contrary to the express provisions of the Agreement, is authorized in
its discretion to interpret this Agreement, to prescribe and rescind rules and
regulations, to provide conditions and assurances deemed necessary and
advisable, to protect the interests of the Company, and to make all other
determinations necessary or advisable for the administration of this Agreement
and similar Agreements.
 
In fulfilling its administrative duties hereunder, the Compensation Committee
may rely on outside counsel, independent accountants, or other consultants to
render advice or assistance.
 
9.2            Indemnification and Exculpation.  The members of the Board and
the Parent Board, its agents and officers, directors, and Executives of the
Company and its affiliates will be indemnified and held harmless by the Company
against and from any and all loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by them in connection with or resulting from
any claim, action, suit, or proceeding to which they may be a party or in which
they may be involved by reason of any action taken or failure to act under this
Agreement and against and from any and all amounts paid by them in settlement
(with the Company’s written approval) or paid by them in satisfaction of a
judgment in any such action, suit, or proceeding.  The foregoing provision will
not apply to any person if the loss, cost, liability, or expense is due to that
person’s gross negligence or willful misconduct.
 
Article X.                     Legal Fees and Arbitration
 
10.1         Legal Fees and Expenses.  The Company (or, in the event of the
acquisition of substantially all of the assets of the Company, the acquirer of
those assets) will pay all legal fees, costs of litigation, and expenses
directly related to legal fees and costs of litigation incurred in good faith by
the Executive as a result of the Company’s refusal to provide the Severance
Benefits to which the Executive becomes entitled under this Agreement, or as a
result of the Company’s contesting the validity, enforceability, or
interpretation of this Agreement, but in each case only if the Executive
ultimately prevails in litigation conducted as a result of the refusal or
contest.
 
10.2         Arbitration.  The Executive and the Company will have the right and
option to elect (in lieu of litigation) to have any dispute or controversy
arising under or in connection with this Agreement settled by arbitration,
conducted before a panel of three arbitrators sitting in a location selected by
the Executive within fifty miles from the location of his or her job, in
accordance with rules of the American Arbitration Association then in
effect.  Judgment may be entered on the award of the arbitrator in any court
having jurisdiction.  All expenses of arbitration, including the fees and
expenses of the counsel for the Executive, will be split between the Company and
the Executive, unless the Executive prevails, in which case the Company will
bear the expenses of the arbitration.  Notwithstanding the right of the
Executive or the Company to elect to enter into arbitration, the Company and the
Executive may mutually agree to resolve any dispute or controversy arising under
or in connection with the Agreement in a court of law, in lieu of arbitration.
 
Article XI.                    Exclusivity of Severance Benefits
 
11.1         Exclusivity of Severance Benefits.  Subject to Section 7.1, if the
Company is contractually obligated to pay to the Executive any severance
benefits pursuant to another agreement, plan, program, policy, or any other
change of control agreement,  the terms and provisions of the program under
which the aggregate level of severance benefits is the highest (as determined by
the Executive) will operate to completely replace and supersede the terms and
provisions of this Agreement and/or all other programs that provide for the
payment of severance benefits.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Article XII.                  Code Section 409A
 
          12.1        Code Section 409A.  The intent of the parties is that
payments and benefits under this Agreement comply with Internal Revenue Code
Section 409A and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance
therewith.  If the Executive notifies the Company (with specificity as to the
reason therefore) that the Executive believes that any provision of this
Agreement would cause the Executive to incur any additional tax or interest
under Code Section 409A and the Company concurs with such belief or the Company
(without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with the Executive, reform
such provision to try to comply with Code Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with Code
Section 409A.  To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Executive and the Company of the applicable
provision without violating the provisions of Code Section 409A.
 
If the Executive is deemed on the date of “separation from service” to be a
“specified Executive” within the meaning of such terms under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is specified as subject to this Section, such payment or benefit shall be
made or provided at the date which is the earlier of (A) the expiration of the
six (6)-month period measured from the date of such “separation from service” of
the Executive, and (B) the date of the Executive’s death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 12.1 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Executive in a lump sum, and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein.  Whenever a payment is
to be made promptly after a date, it shall be made within sixty (60) days
thereafter.
 
With regard to any provision herein that provides for reimbursement of expenses
or in-kind benefits: (i) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit, and (ii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not effect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year, provided that the foregoing
shall not be violated with regard to expenses covered by Code Section 105(h)
that are subject to a limit related to the period in which the arrangement is in
effect.  Any expense or other reimbursement payment made pursuant to this
Agreement or any plan, program, agreement or arrangement of the Company referred
to herein, shall be made on or before the last day of the taxable year following
the taxable year in which such expense or other payment to be reimbursed.
 
In Witness Whereof, the Executive has executed this Agreement and the Company
has caused this Agreement to be executed by a resolution of the Board, as of the
day and year first above written.
 

 MB FINANCIAL BANK, N.A.      EXECUTIVE          By: /s/ Jill E. York      By:
/s/ Burton J. Field  Its: Vice President and Chief Financial Officer      Burton
J. Field                

 
 
- 7 -

--------------------------------------------------------------------------------


 